Citation Nr: 1214022	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  11-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to March 1946, and earned the World War II Victory Medal and a Purple Heart.  The Veteran died in February 1995.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the appellant's representative's December 2011 statement was drafted on the letterhead of another service organization.  However, evidence subsequently added to the claims file demonstrates that the representative works for both organizations.  Because the error was solely administrative in nature, and because the person who drafted the December 2011 statement is in fact affiliated with the appellant's representative, the appellant is not prejudiced by the oversight.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, in a June 2009 statement, contends that the Veteran's service connected varicose veins led to blood clots, which led to heart attacks, which brought about his death.  In her September 2010 notice of disagreement, the appellant asserts that the fact that the Veteran died of leukemia is incorrect, and that he died of multiple heart attacks caused by his service-connected condition.  Similarly, in her December 2011 substantive appeal, the appellant asserts that the Veteran died of multiple heart attacks brought on by his service-connected varicose veins of the right leg, which would swell up and caused blood clots; she states that the Veteran's death certificate was in error because one cannot die of leukemia.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in February 1995.  At the time of the Veteran's death, service connection was in effect for varicose veins of the right leg and a shell fragment wound of the right scapular region.  The death certificate, signed by the Veteran's private physician, Dr. M.R.B., reflects that the immediate cause of death was leukemia-CML in crisis.  No other cause of death or contributory cause of death was listed.  A June 1994 private treatment record includes Dr. M.R.B.'s determination that the Veteran was originally diagnosed with CML in May 1985.
In support of the claim, the appellant submitted a May 2009 letter in which Dr. M.R.B. reported as follows:

[The Veteran] was treated by me for leukemia.  During that time, the disease and treatment had negative affects on his circulation and he was bedridden and disabled due to a severe inoperable case of varicose veins of the lower extremities.  

The direct cause of his disability was bilateral lower extremity varicosities.
This statement on its face is confusing.  It is unclear that Dr. M.R.B. is stating that the Veteran's severe varicose vein disability caused or contributed to his death as the appellant would suggest and to conclude as such is inconsistent with Dr. M.R.B.'s decision not to include varicose veins of the right leg as an underlying cause of the Veteran's death on the February 1995 death certificate.  For these reasons, the Board finds that an attempt should be made to seek a clarification of opinion from Dr. M.R.B.  The Board will also seek a nexus opinion.  

In addition, the Board observes that the appellant identified several health care providers in VA Form 21-4142 dated in May 2009 from which the RO sought to and/or obtained relevant records except for a health care provider identified as "Dr. Wm Barba."  An attempt to obtain these identified records should be conducted. Also, the appellant was not advised that records from Dr. Z. S. Mangalji were unavailable in accordance with 38 C.F.R. § 3.159(e).  Finally, the Board observes that the appellant was not provided with particularized VCAA notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice that complies with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Obtain records from "Dr. Wm Barba" as identified in appellant's VA Form 21-4142.  Notice of inability to obtain the identified records to the appellant should comply with 38 C.F.R. § 3.159(e).  

3.  Notify the appellant that records from Dr. Z. S. Mangalji were unavailable in accordance with 38 C.F.R. § 3.159(e).  

4.  Ask Dr. M.R.B. for a clarification of the opinion provided in the May 2009 letter.  Specifically, Dr. M.R.B. is asked whether it is his opinion that the Veteran's varicose vein disability caused or contributed to his leukemia and/or to his death.  If yes, Dr. M.R.B. should reconcile the finding with his listing of only leukemia as the cause of death on the Veteran's death certificate.  Dr. M.R.B. should provide a supporting rationale. 

5.  Thereafter, arrange for the claims file to be provided to a VA examiner with appropriate expertise to provide an opinion on the following:  

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's varicose vein disability caused or contributed to his leukemia and/or to his death?  The examiner must consider any clarification of opinion provided by Dr. M.R.B.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


